Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR. 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued under 37 CFR 1.114, and fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 9/6/2022 has been entered. 
Allowable subject matter
Claims 1-5, 8-12, 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“retrieving, by one or more processors, a first hash value, associated with a key, from a first streaming channel; 
retrieving, by the one or more processors, a portion of data, associated with the key, from a data source, wherein the portion of data is semi-structured data; creating, by the one or more processors, a second hash value based on executing a hash function on the portion of data; 
comparing, by the one or more processors, the first hash value to the second hash value; and responsive to the first hash value not being equal to the second hash value, executing, by the one or more processors, actions comprising: 
transmitting the key and the portion of data to a data consumer on a second streaming channel; and updating the first streaming channel with the key and the second hash value.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152